

WARRANT AND COMMON STOCK PURCHASE AGREEMENT
 
This WARRANT AND COMMON STOCK PURCHASE AGREEMENT is dated effective as of June
30, 2006 by and between Protalex, Inc., a Delaware corporation with its
principal office at 145 Union Square Drive, New Hope, PA 18938 (the "Company"),
and the several purchasers identified from time to time in the attached
Exhibit A (individually, a "Purchaser" and collectively, the "Purchasers").
 
NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
 
(a) “Affiliate" means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act.
 
(b) "Agreement" means this Warrant and Common Stock Purchase Agreement.
 
(c) “Exchange Act" means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
 
(d) “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
 
(e) “Closing Date” means the Trading Day when all of the Operative Agreements
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Purchase
Price and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 
(f) “Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
(g) “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
(h) “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith.
 
- 1 -

--------------------------------------------------------------------------------


(i) “Effective Date” means the date that the initial Registration Statement
filed by the Company pursuant to the Registration Rights Agreement is first
declared effective by the SEC.
 
(j) “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company (or to consultants
where with respect to consultants only such annual issuances to consultants do
not exceed 200,000 shares of Common Stock or options to acquire 200,000 shares
of Common Stock) pursuant to any stock or option plan duly adopted by a majority
of the non-employee members of the Board of Directors of the Company or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exercise or exchange of or conversion of
any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors, provided any
such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.
 
(k) “Force Majeure” shall mean any act or omission that is beyond the direct
control of the Company, including, but not limited to, an act of god, an act of
war, terrorism, natural disaster, failure of communication or electrical
services; provided, however, Force Majeure shall not include any act or omission
by the SEC, the Trading Market or the Company’s transfer agent.
 
(l) "Operative Agreements" shall mean the Registration Rights Agreement and
Warrants together with this Agreement.
 
(m) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(n) “Placement Agent” shall mean Griffin Securities, Inc.
 
(o) “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
(p) “Purchaser Consent” shall have the meaning set forth in Section 8.9.
 
- 2 -

--------------------------------------------------------------------------------


(q) “Qualified Purchaser” shall have the meaning set forth in Section 6.3.
 
(r) "Registration Rights Agreement" shall mean that certain Registration Rights
Agreement, dated as of the date hereof, among the Company and the Purchasers.
 
(s) “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Shares and the Warrant Shares.
 
(t) “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
 
(u) "SEC" shall mean the Securities and Exchange Commission.
 
(v) “SEC Documents” shall have the meaning set forth in Section 3.6.
 
(w) “Securities” means the Shares, the Warrants and the Warrant Shares.
 
(x) "Securities Act" shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.
 
(y) “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.
 
(z) “Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 
 
(aa) “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
(bb) “Trading Market” means the OTC Bulletin Board.
 
(cc) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time); (b) if the Common
Stock is not then quoted for trading on the Trading Market and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.
 
- 3 -

--------------------------------------------------------------------------------


(dd) “Warrants” means collectively the Common Stock purchase warrants, in the
form of Exhibit C delivered to the Purchasers at the Closing in accordance with
Section 2.2 hereof, which Warrants shall be exercisable immediately and have a
term of exercise equal to 5 years.
 
(ee) “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
 
2. Purchase and Sale of Shares.
 
2.1 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly with the other Purchasers, hereby agrees to
purchase from the Company, at the Closing (as defined below), the number of
shares of Common Stock set forth opposite the name of such Purchaser under the
heading "Number of Shares to be Purchased" on Exhibit A hereto, at a purchase
price of $2.50 per share. The total purchase price payable by each Purchaser for
the number of shares of Common Stock that such Purchaser is hereby agreeing to
purchase is set forth opposite the name of such Purchaser under the heading
"Purchase Price" on Exhibit A hereto.
 
2.2 As additional consideration for the purchase of the Shares, subject to the
terms and conditions of this Agreement, each Purchaser agrees, severally and not
jointly with the other Purchasers, to purchase and the Company agrees to sell
and issue to each Investor, a five-year cashless exercise Warrant in form and
substance attached hereto as Exhibit B to acquire one (1) share of the Company's
Common Stock at an exercise price equal to $3.85 per share (subject to
adjustment therein) for each four (4) shares of Common Stock acquired pursuant
to Section 2.1 above. No fractional shares shall be issued under the Warrants
(any fractional shares shall be rounded up to the nearest whole number).
 
2.3 Closing. The purchase and sale of the Shares and Warrants shall take place
at the offices of Reed Smith, LLP Two Embarcadero, 20th Floor, San Francisco, CA
94111 at 10:00 A.M., effective as of June 30, 2006, or at such other time and
place as the Company and each Qualified Purchaser mutually agree upon, but in no
event later than July 7, 2006. Within five (5) Trading Days after the Closing,
the Company shall deliver to each Purchaser a certificate representing the
Shares and a corresponding Warrant, registered in the name of such Purchaser, or
in such nominee's or nominees' name(s) as designated by such Purchaser in
writing in the form of the Investor Questionnaire attached hereto as Appendix I
which such Purchaser is purchasing against delivery to the Company by such
Purchaser of a cashiers check or wire transfer in the aggregate amount of the
Purchase Price therefor payable to the Company's order as identified on Exhibit
A.
 
3. Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby
represents and warrants to each of the Purchasers as follows immediately prior
to the Closing:
 
- 4 -

--------------------------------------------------------------------------------


3.1 Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business and is in good standing in each jurisdiction in which the character
of its properties or the nature of its business requires such qualification,
except where the failure to so qualify would not have a material adverse effect
on the business, condition (financial or otherwise) or prospects of the Company
("Material Adverse Effect") and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company does not have any
direct or indirect subsidiaries. Except for short-term investments and
investments that are not material to the Company, the Company does not own any
shares of stock or any other equity or long-term debt securities of any
corporation or have any equity interest in any firm, partnership, limited
liability company, joint venture, association or other entity. Complete and
correct copies of the certificate of incorporation (the "Certificate of
Incorporation") and bylaws (the "Bylaws") of the Company as in effect on the
Closing Date have been filed by the Company with the SEC. The Company has all
requisite corporate power and authority to carry on its business as now
conducted.
 
3.2 Capitalization. The authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock, of which 22,389,951 shares are
outstanding on the date hereof. The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and were not issued in violation of any preemptive or similar rights to
subscribe for or purchase securities. Except for (i) options to purchase up to
3,823,876 shares of Common Stock or other equity awards issued to employees and
consultants of the Company pursuant to the employee benefits plans disclosed in
the SEC Documents and (ii) warrants to purchase up to 4,685,913 shares of Common
Stock, which options and warrants are more fully described on Schedule 3.2
attached hereto, there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements, arrangements or
commitments of any character obligating the Company to issue, transfer or sell,
or cause to be issued, transferred or sold, any shares of the capital stock of
the Company or other equity interests in the Company or any securities
convertible into or exchangeable for such shares of capital stock or other
equity interests, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests. The issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company. The
Company does not maintain any pension benefit plan, or other retirement plan,
subject to the Employee Retirement Income Security Act.
 
- 5 -

--------------------------------------------------------------------------------


3.3 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of the Operative Agreements and the consummation of the
transactions contemplated therein has been taken. When executed and delivered by
the Company, each of the Operative Agreements shall constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors' rights generally
and by general equitable principles. The Company has all requisite corporate
power to enter into the Operative Agreements and to carry out and perform its
obligations under the terms of the Operative Agreements.
 
3.4 Valid Issuance of the Shares. The Shares being purchased by the Purchasers
hereunder and the Warrant Shares upon exercise of the Warrants will, upon
issuance pursuant to the terms hereof and thereof, be duly authorized and
validly issued, fully paid and nonassessable. No preemptive rights or other
rights to subscribe for or purchase the Company's capital stock exist with
respect to the issuance and sale of the Securities by the Company pursuant to
this Agreement, except as set forth on Schedule 3.4 attached hereto. As of the
date hereof, no further approval or authority of the stockholders or the Board
of Directors of the Company shall be required for the issuance and sale of the
Securities by the Company, or the filing of the Registration Statement by the
Company, as contemplated in the Operative Agreements. The Shares, Warrants and
Warrant Shares issuable upon exercise of the Warrants will, upon issuance
pursuant to the terms hereof and thereof, be free and clear from any security
interest, pledge, mortgage, lien (statutory or other), charge, option to
purchase, lease or otherwise acquire any interest or any claim, restriction or
covenant, title defect, hypothecation, assignment, deposit arrangement or other
encumbrance of any kind or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement). The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement and the Warrants.
 
3.5 Financial Statements. As of their respective dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as permitted
pursuant to Regulation G promulgated under the Exchange Act, or (ii) in the case
of unaudited interim financial statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year end audit
adjustments). Except as set forth in the subset of SEC Documents filed and
publicly available beginning with the Company’s Annual Report on Form 10-KSB for
the fiscal year ended May 31, 2005 and prior to the date hereof, since February
28, 2006, (a) there has been no event, occurrence or development that has had or
could result in a Material Adverse Effect, (b) the Company has not incurred any
liabilities (contingent or otherwise) other than (x) liabilities incurred in the
ordinary course of business consistent with past practice and (y) liabilities
not required to be reflected in the Company’s financial statements pursuant to
generally accepted accounting principals or required to be disclosed in filings
made with the SEC, (c) the Company has not altered its method of accounting or
the identity of its auditors and (d) the Company has not declared or made any
payment or distribution of cash or other property to its stockholders or
officers or directors (other than in compliance with existing Company stock
option plans) with respect to its capital stock, or purchased, redeemed (or made
any agreements to purchase or redeem) any shares of its capital stock. As of
February 28, 2006, the Company’s cash and cash equivalents was equal to
approximately $10,816,904.
 
- 6 -

--------------------------------------------------------------------------------


3.6 SEC Documents. The Company has filed all reports, schedules, forms,
statements (collectively, and in each case including all exhibits, financial
statements and schedules thereto and documents incorporated by reference therein
and including all registration statements and prospectuses filed with the SEC)
required to be filed by it with the SEC through the Closing Date, and the
Company will file, on a timely basis, all similar documents with the SEC during
the period commencing on the date hereof and ending on the Closing Date (all of
the foregoing being hereinafter referred to as the “SEC Documents”). As of their
respective dates, the SEC Documents complied or will comply in all material
respects with the requirements of the Securities Act, the Exchange Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, contained or will contain any untrue
statement of a material fact or omitted or will omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, as of their respective filing dates, except to the extent corrected
by a subsequently filed SEC Document.
 
3.7 Consents. All consents, approvals, orders and authorizations required on the
part of the Company in connection with the execution, delivery or performance of
the Operative Agreements and the consummation of the transactions contemplated
therein have been obtained and will be effective as of the Closing Date.
 
3.8 No Conflict. The execution and delivery the Operative Agreements by the
Company and the consummation of the transactions contemplated thereby will not
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the Certificate of Incorporation or Bylaws of
the Company, (ii) any material bond, debenture, note or other evidence of
indebtedness, or any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture, franchise, license or other agreement or
instrument to which the Company is a party or by which it or its property is
bound or (iii) any judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Company or its respective properties or assets.
 
3.9 Brokers or Finders. Except as disclosed on Schedule 3.9 attached hereto, the
Company has not dealt with any broker or finder in connection with the
transactions contemplated by this Agreement or incurred any liability for any
brokerage or finders' fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


3.10 Nasdaq Stock Market. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is quoted on the Nasdaq Stock Market
Over-the-Counter Bulletin Board ("OTCBB") under the ticker symbol "PRTX.OB." The
Company has taken no action designed to remove, or which, to the Company's
knowledge, is likely to have the effect of, suspending or terminating the
quotation of the Common Stock on the OTCBB. The Company shall comply with all
requirements, if any, of the National Association of Securities Dealers, Inc.
(the "NASD") with respect to the issuance of the Shares and Warrant Shares and
the quoting of the Shares and Warrant Shares (when issued) on the OTCBB.
 
3.11 Absence of Litigation. There is no action, suit or proceeding or, to the
Company's knowledge, any investigation, pending, or to the Company's knowledge,
threatened by or before any court, governmental body or regulatory agency
against the Company that is required to be disclosed in the SEC Documents and is
not so disclosed. Neither the Company, nor, to the Company’s knowledge, any
current or former director or officer of the Company, has received any written
or oral notification of, or request for information in connection with, any
formal or informal inquiry, investigation or proceeding from the SEC or the
NASD. The foregoing includes, without limitation, any such action, suit,
proceeding or investigation that questions this Agreement or the Registration
Rights Agreement or the right of the Company to execute, deliver and perform
under same. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act.
 
3.12 Intellectual Property.
 
(a) To the knowledge of the Company, the Company has ownership of or license or
legal right to use all patents, copyrights, trade secrets, trademarks, domain
names, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilations, research results and other intellectual
property or proprietary rights (collectively, "Intellectual Property") used in
the business of the Company and material to the Company. The Company knows of no
reason why its patent applications do not or would not comply with any statutory
or legal requirements or would not issue into valid and enforceable patents.
 
(b) To the Company's knowledge, there is no material default by the Company
under any material licenses or other material agreements under which (i) the
Company is granted rights in Intellectual Property or (ii) the Company has
granted rights to others in Intellectual Property owned or licensed by the
Company. There are no outstanding or threatened claims, disputes or
disagreements with respect to any such licenses or agreements.
 
- 8 -

--------------------------------------------------------------------------------


(c) To the knowledge of the Company, the present business, activities and
products of the Company do not infringe or misappropriate any Intellectual
Property of any third party. The Company has not been notified that any
proceeding charging the Company with infringement or misappropriation of any
Intellectual Property held by any third party has been filed. To the Company's
knowledge, there exists no patent held by any third party which includes claims
that would be infringed by the Company in the conduct of its business as
currently conducted where such infringement would have a Material Adverse
Effect. To the knowledge of the Company, the Company is not making unauthorized
use of any confidential information or trade secrets of any third party. Neither
the Company nor, to the knowledge of the Company, any of its employees have any
agreements or arrangements with any Persons other than the Company restricting
the Company's or any such employee's engagement in business activities that are
material aspects of the Company's business as currently conducted.
 
(d) None of the Intellectual Property owned or, to the Company's knowledge,
licensed by the Company that is used in the business of the Company and material
to the Company, is subject to any outstanding judgment or order, and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand is
pending or, to the knowledge of the Company, threatened, which challenges the
validity, enforceability, scope, use, or ownership of, or otherwise relates to,
any such Intellectual Property anywhere in the world. No Patent has been or is
now involved in any interference, reissue, reexamination, opposition, or other
proceeding.
 
(e) Each employee of the Company has executed a confidential information and
invention assignment agreement in the form made available to Purchasers. No such
employee has excluded works or inventions made prior to his or her employment
with the Company from his or her assignment of inventions pursuant to such
employee's confidential information and invention assignment agreement, which
works or inventions are necessary to the business of the Company as it is
proposed to be conducted. Each consultant to the Company has entered into an
agreement containing appropriate confidentiality and invention assignment
provisions, in the form acceptable to Purchasers. The Company does not believe
it is or will be necessary to utilize any inventions, trade secrets or
proprietary information of any of its employees made prior to their employment
by the Company, except for inventions, trade secrets or proprietary information
that have been assigned to the Company.
 
3.13 Offering. The Company has not in the past nor will it hereafter take any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would require the offer, issuance or sale of the Securities, as
contemplated by this Agreement, to be registered under Section 5 of the
Securities Act.
 
- 9 -

--------------------------------------------------------------------------------


3.14 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares and the Warrants, will not be required to
register as, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
3.15 No Manipulation of Stock. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action in the
last 90 days designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company, (ii) sold, bid for, purchased, or,
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Company’s placement agent in
connection with the placement of the Securities.
 
3.16 No Violations. The Company is not in violation of its Certificate of
Incorporation, Bylaws or other organizational documents, or in violation of any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably expected to
have a Material Adverse Effect, or is not in default (and there exists no
condition which, with the passage of time or otherwise, would constitute a
default) in the performance of any material bond, debenture, note or any other
evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company is a party or by which the
Company is bound or by which the property of the Company is bound, which would
be reasonably expected to have a Material Adverse Effect.
 
3.17 Accountants. Grant Thornton, LLP, who issued their report with respect to
the financial statements to be incorporated by reference from the Company's
Annual Report on Form 10-KSB for the year ended May 31, 2005 into the
Registration Statement and the prospectus which forms a part thereof, are an
independent registered public accounting firm as required by the Securities Act.
The Company expects such accountants will express their opinion with respect to
the financial statements to be included in the Company’s Annual Report on Form
10-KSB for the year ending May 31, 2006.
 
3.18 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would have a Material Adverse
Effect.
 
3.19 Title. The Company has good and marketable title to all real property and
good and marketable title to all Personal property owned by it which is material
to the business of the Company, in each case free and clear of all encumbrances
and defects, except such as do not have a Material Adverse Effect. Any
facilities and items of equipment held under lease by the Company are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
facilities and items of equipment by the Company. The Company is in compliance
with all material terms of each lease to which it is a party or is otherwise
bound.
 
- 10 -

--------------------------------------------------------------------------------


3.20 Foreign Corrupt Practices. To the knowledge of the Company, neither the
Company, nor any director, officer, agent, employee or other Person acting on
behalf of the Company, has in the course of its actions for, or on behalf of,
the Company, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
3.21 Employee Relations. The Company is not involved in any union labor dispute,
nor, to the knowledge of the Company, is any such dispute threatened. The
Company is not a party to a collective bargaining agreement, and the Company
believes that its relations with its employees are good. No executive officer
(as defined in Rule 501(1) of the Securities Act) of the Company has notified
the Company that such officer intends to leave the employ of the Company or
otherwise terminate such officer’s employment with the Company. To the knowledge
of the Company, no employee of the Company, as a consequence of his employment
by the Company is, or is now expected to be, in violation of any material term
of any agreement, covenant or contract (including any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant with any previous employer), and the continued employment of each such
employee by the Company will not subject the Company to any liability with
respect to any of the foregoing matters.
 
3.22 Internal Accounting Controls. The Company maintains a system of internal
accounting controls (as such term is defined in Rule 13a-14 and 15d-14 under the
Exchange Act) sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.23 Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 and 15d-14 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, if any, is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; the Company’s auditors and the
Audit Committee of the Board of Directors have been advised of: (i) any
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the Company’s auditors; since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses; the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Company have made all certifications required by the Sarbanes Oxley Act of 2002
(the “Sarbanes Oxley Act”) and any related rules and regulations promulgated by
the SEC, and the statements contained in any such certification are complete and
correct; and the Company is otherwise in compliance in all material respects
with all applicable effective provisions of the Sarbanes Oxley Act.
 
- 11 -

--------------------------------------------------------------------------------


3.24 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Operative Agreements and except with respect to
those Purchasers, set forth on Schedule 3.24, that have entered into
Non-Disclosure or similar Confidentiality Agreements with the Company, the
Company confirms that, neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. Neither the Operative Agreements, any of the schedules or exhibits
hereto or thereto, nor any other document or certificate provided by the Company
to the Purchasers in connection herewith or therewith contains any untrue
statement of a material fact or, when considered as a whole, omits a material
fact necessary to make the statements contained herein or therein, in light of
the circumstances in which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4 hereof and as set forth in the
Investor Questionnaire.
 
3.25 Regulatory Permits. The Company possess all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the SEC Documents, except where the failure to possess such permits
could not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
3.26 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged, including, but
not limited to, directors and officers insurance coverage in the amount as set
forth on Schedule 3.26. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
- 12 -

--------------------------------------------------------------------------------


3.27 Transactions With Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $50,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.
 
3.28 Registration Rights. Other than each of the Purchasers and except as set
forth on Schedule 3.28, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
 
3.29 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
that is or could become applicable to the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Operative Agreements, including without limitation as a result
of the Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.
 
3.30 Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of at least $10 million of Securities hereunder, (i) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted for the next 12 months including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company during such period, and projected capital
requirements and capital availability thereof during such period; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend in the 12 months following the Closing Date to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Documents set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company, or for which the Company has commitments.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $75,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $75,000 due under leases required to be
capitalized in accordance with GAAP.
 
- 13 -

--------------------------------------------------------------------------------


3.31 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
3.32 Real Property Holding Corporation. The Company is not a real property
holding corporation within the meaning of Section 897(c)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations promulgated
thereunder.
 
3.33 Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Operative Agreements
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Operative Agreements and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Operative
Agreements and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Operative Agreements has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
3.34 Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company (i) that none of the Purchasers have been asked
to agree by the Company, nor has any Purchaser agreed with the Company, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Securities for any specified term; (ii) that past or future open market or
other transactions by any Purchaser, including short sales, and specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iv) that each Purchaser shall not
be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (a) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined
and (b) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Operative Agreements.
 
- 14 -

--------------------------------------------------------------------------------


4. Representations and Warranties of the Purchasers. Each Purchaser severally
for itself, and not jointly with the other Purchasers, represents and warrants
to the Company as follows:
 
4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors and shareholders necessary for the authorization,
execution, delivery and performance of the Operative Agreements and the
consummation of the transactions contemplated therein has been taken. When
executed and delivered by the Company and such Purchaser, each of the Operative
Agreements will constitute the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors' rights generally and by general equitable principles.
Such Purchaser has all requisite power to enter into each of the Operative
Agreements and to carry out and perform its obligations under the terms of the
Operative Agreements. Such Purchaser has the knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Securities and has the ability to bear the
economic risks of an investment in the Securities for an indefinite period of
time. Furthermore, the Purchaser acknowledges that the Company has made no
representations or warranties except as set for in this Agreement or the
Registration Rights Agreement.
 
4.2 Purchase Entirely for Own Account. Except for permitted transfers pursuant
to Section 8.11, such Purchaser is acquiring the Securities being purchased by
it hereunder for its own account, and not for resale or with a view to
distribution thereof in violation of the Securities Act (this representation and
warranty not limiting such Purchaser’s right to sell the Securities pursuant to
a registration statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser has not entered into an agreement or
understanding with any other party to resell or distribute such Securities.
 
4.3 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that it is an “Accredited Investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring the Securities. Such Purchaser’s financial condition is such that it
is able to bear the risk of holding the Securities for an indefinite period of
time and the risk of loss of its entire investment. Subject to the truth and
accuracy of the representations and warranties of the Company set forth in
Section 3 of this Agreement (as modified by the Company Disclosure Schedule),
such Purchaser has received, reviewed and considered all information it deems
necessary in making an informed decision to make an investment in the Securities
and has been afforded the opportunity to ask questions of and receive answers
from the management of the Company concerning this investment and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.
 
- 15 -

--------------------------------------------------------------------------------


4.4 No Conflict. The execution and delivery of the Operative Agreements by such
Purchaser and the consummation of the transactions contemplated thereby will not
conflict with or result in any violation of or default by such Purchaser (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit under (i) any provision of the organizational documents of such
Purchaser, (ii) any material agreement or instrument, permit, franchise, or
license or (iii) any judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Purchaser or its respective properties or
assets.
 
4.5 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.
 
4.6 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and are effective as of the Closing Date.
 
4.7 No Intent to Effect a Change of Control. Such Purchaser has no present
intent to change or influence the control of the Company within the meaning of
Rule 13d-1 of the Exchange Act.
 
4.8 Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons who are a party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).
 
- 16 -

--------------------------------------------------------------------------------


4.9  Securities Not Registered. Such Purchaser understands that the Securities
have not been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act as contemplated under this Agreement or is exempt from such
registration. The Purchaser understands that the exemptions from registration
afforded by Rule 144 (the provisions of which are known to it) promulgated under
the Securities Act depend on the satisfaction of various conditions, and that,
if applicable, Rule 144 may afford the basis for sales only in limited amounts.
 
5. Conditions Precedent.
 
5.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate the Closing and to purchase and
pay for the Securities being purchased by it pursuant to this Agreement is
subject to the satisfaction of the following conditions precedent:
 
(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by
each Purchaser that, in the case of any representation and warranty of the
Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.1(a)).
 
(b) The Registration Rights Agreement and respective Warrant shall have been
executed and delivered by the Company.
 
(c) The Company shall not have been adversely affected in any material way prior
to the Closing Date; and the Company shall have performed all obligations and
conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.
 
(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.
 
- 17 -

--------------------------------------------------------------------------------


(e) The purchase of and payment for the Securities by the Purchasers shall not
be prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other Person with respect to any of the transactions
contemplated hereby shall have been duly obtained or made and shall be in full
force and effect.
 
(f) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to such Purchaser. Such Purchaser
shall have received such certificates of the Company's officers as such
Purchaser may have reasonably requested in connection with such transactions.
 
(g) A legal opinion from Reed Smith LLP has been delivered to the Purchasers in
the form of Exhibit D attached hereto.
 
(h) The aggregate Purchase Price shall not be less than $10,000,000 nor more
than $20,000,000.
 
(i) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the SEC or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
 
5.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell to
each of the Purchasers the Securities to be purchased by it at the Closing is
subject to the satisfaction of the following conditions precedent:
 
(a) The representations and warranties contained herein of such Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of each
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.2(a)).
 
- 18 -

--------------------------------------------------------------------------------


(b) The Registration Rights Agreement shall have been executed and delivered by
each Purchaser.
 
(c) Each Purchaser shall have performed all obligations and conditions herein
required to be performed or observed by such Purchaser on or prior to the
Closing Date.
 
(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.
 
(e) The sale of the Securities by the Company shall not be prohibited by any law
or governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of any other
Person with respect to any of the transactions contemplated hereby shall have
been duly obtained or made and shall be in full force and effect.
 
(f) Each such Purchaser shall have executed and delivered to the Company an
Investor Questionnaire, in the form attached hereto as Appendix I, pursuant to
which such Purchaser shall provide information necessary to confirm each such
Purchaser’s status as an "accredited investor" (as such term is defined in Rule
501 promulgated under the Securities Act) and to enable the Company to comply
with the Registration Rights Agreement.
 
6. Transfer, Legends.
 
6.1 The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 (so long as the
Company is furnished with satisfactory and customary evidence of compliance with
Rule 144), to the Company or to an Affiliate of a Purchaser (so long as the
Company is furnished with satisfactory and customary evidence of compliance with
Rule 144) or in connection with a pledge as permitted in Section 6.3, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and the Warrant (if applicable) and shall have the rights of a
Purchaser under this Agreement and the Registration Rights Agreement. Each
non-U.S. Purchaser shall comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Securities
or has in its possession or distributes any offering material, in all cases at
its own expense.  
 
- 19 -

--------------------------------------------------------------------------------


6.2 The Purchasers agree to the imprinting, so long as is required by this
Section 6.1, of a legend on any of the Securities in the following form:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT."
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE PURSUANT TO A PURCHASE AGREEMENT, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.”
 
6.3 The Company acknowledges and agrees that any Purchaser, along with and
aggregated with its Affiliates, acquiring $2 million or more in Shares pursuant
to this Purchase Agreement (a “Qualified Purchaser”) may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
6.4 Subject to the conditions set forth in Section 6.6 below and the
indemnification set forth in the Registration Rights Agreement, certificates
evidencing the Shares and Warrant Shares shall not contain any legend (including
the legend set forth in Section 6.2), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such Shares or
Warrant Shares pursuant to Rule 144, or (iii) if such Shares or Warrant Shares
are eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). Subject to
the conditions set forth in Section 6.6 below and the indemnification set forth
in the Registration Rights Agreement, if all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, such Warrant Shares shall be issued free of
all legends. The Company agrees that following the Effective Date or at such
time as such legend is no longer required under this Section 6, it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a certificate representing Shares or
Warrant Shares, as the case may be, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System.
 
- 20 -

--------------------------------------------------------------------------------


6.5 In addition to such Purchaser’s other available remedies, except for delays
arising from Force Majeure, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, for each $2,000 of Shares or
Warrant Shares (based on the Closing Price of the Common Stock on the date such
Securities are submitted to the Company’s transfer agent) delivered for removal
of the restrictive legend and subject to Section 6.1, $10 per Trading Day
(increasing to $20 per Trading Day five (5) Trading Days after such damages have
begun to accrue) for each Trading Day after the 2nd Trading Day following the
Legend Removal Date until such certificate is delivered without a legend.
Nothing herein shall limit such Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Operative Agreements, and such Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
 
6.6 Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section is predicated upon the Purchaser not
being an Affiliate of the Company and the Company’s reliance that the Purchaser
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein. Each Purchaser, severally and not jointly with the other
Purchasers, acknowledges that the Company’s agreement hereunder to remove all
legend from Shares or Warrants Shares contemplated under this Section 6 is not
an affirmative statement or representation that such Shares or Warrant Shares
are freely tradable.
 
- 21 -

--------------------------------------------------------------------------------


7. Additional Covenants.
 
7.1 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers.
 
7.2 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the 4th Trading Day immediately following the date hereof, issue
a Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby which disclosure shall be subject to the approval of the
Qualified Purchasers, and shall attach the Operative Agreements thereto. The
Company and each Qualified Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release or
otherwise make any such public statement which references the other party
without the prior consent of such other party, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Qualified
Purchaser, or include the name of any Qualified Purchaser in any filing with the
SEC or any regulatory agency or Trading Market, without the prior written
consent of such Qualified Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Operative
Agreements (including signature pages thereto) with the SEC or (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide each Qualified Purchasers with prior notice
of such disclosure permitted under this subclause (ii).
 
7.3 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, solely by virtue of receiving Securities under the Operative
Agreements.
 
7.4 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Operative Agreements, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
- 22 -

--------------------------------------------------------------------------------


7.5 Use of Proceeds. Except as set forth on Schedule 7.6 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and not for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), to redeem any Common Stock or
Common Stock Equivalents or to settle any outstanding litigation.
 
7.6 Indemnification of Purchasers. Subject to the provisions of this Section
7.6, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Operative Agreements or (b) any action instituted against a Purchaser,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Purchaser, with respect to any of the
transactions contemplated by the Operative Agreements (unless such action is
based upon a breach of such Purchaser’s representations, warranties or covenants
under the Operative Agreements or any agreements or understandings such
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by such Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Operative Agreements.
 
- 23 -

--------------------------------------------------------------------------------


7.7 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Warrant Shares pursuant to any exercise of the Warrants.
 
7.8 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other market or exchange, it will include in such application all of the Shares
and Warrant Shares, and will take such other action as is necessary to cause all
of the Shares and Warrant Shares to be listed on such other market or exchange
as promptly as possible. The Company will take all action reasonably necessary
to continue the listing and trading of its Common Stock on the Trading Market,
market or exchange and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market or
if applicable, future market or exchange.
 
7.9 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Operative Agreements unless the same consideration is also offered to
all of the parties to the Operative Agreements. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended to treat for the
Company the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
7.10 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period commencing at the Discussion Time
and ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 7.2. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 7.2, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the SEC currently takes the position that coverage of short
sales of shares of the Common Stock “against the box” prior to the Effective
Date of the Registration Statement with the Securities is a violation of Section
5 of the Securities Act, as set forth in Item 65, Section A, of the Manual of
Publicly Available Telephone Interpretations, dated July 1997, compiled by the
Office of Chief Counsel, Division of Corporation Finance. Notwithstanding the
foregoing, no Purchaser makes any representation, warranty or covenant hereby
that it will not engage in Short Sales in the securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced as described in Section 7.2. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement
 
- 24 -

--------------------------------------------------------------------------------


7.11 Subsequent Equity Sales.
 
(a) From the date hereof until 90 days after the Effective Date, neither the
Company nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents; provided, however, the 90 day period set forth in this Section 7.11
shall be extended for the number of Trading Days during such period in which (i)
trading in the Common Stock is suspended by any Trading Market, or (ii)
following the Effective Date, the Registration Statement is not effective or the
prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Shares and Warrant Shares.


(b) From the date hereof until such time as no Qualified Purchaser holds any of
the Securities, the Company shall be prohibited from effecting or entering into
an agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction”. The term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
(c) Notwithstanding the foregoing, this Section 7.11 shall not apply in respect
of an Exempt Issuance, except that no Variable Rate Transaction shall be an
Exempt Issuance.
 
7.12 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
- 25 -

--------------------------------------------------------------------------------


7.13 Capital Changes. Until the one year anniversary of the Effective Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of each Qualified
Purchasers holding a majority in interest of the Shares.
 
8. Miscellaneous Provisions.
 
8.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 30,
2006; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).
 
8.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse
Lehman Brothers (“Lehman”) for its legal fees and expenses. Accordingly, in lieu
of the foregoing payments, Lehman shall have the right to reduce the aggregate
amount that it is to pay for the Securities at the Closing by the amount of such
fees and expenses in lieu thereof. Except as expressly set forth in the
Operative Agreements to the contrary, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Purchasers.
 
8.3 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.
 
8.4 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
Person, Persons, entity or entities may require.
 
8.5 Notices. Except as otherwise expressly provided under this Agreement, any
notices, reports or other correspondence (hereinafter collectively referred to
as "correspondence") required or permitted to be given hereunder shall be in
writing and shall be sent by postage prepaid first class mail, courier or
telecopy or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder, and shall be deemed sufficient upon
receipt when delivered Personally or by courier, overnight delivery service or
confirmed facsimile, or three (3) Trading Days after being deposited in the
regular mail as certified or registered mail (airmail if sent internationally)
with postage prepaid, if such notice is addressed to the party to be notified at
such party's address or facsimile number as set forth below:
 
- 26 -

--------------------------------------------------------------------------------


(a) All correspondence to the Company shall be addressed as follows:
 
Protalex, Inc.
145 Union Square Drive,
New Hope, PA 18938
Attention:  Steven Kane
Chief Executive Officer
Facsimile: (215) 862-6614
 
with a copy to:
 
Reed Smith LLP
Two Embarcadero Center, Suite 2000
San Francisco, CA 94111
Attention:  Donald C. Reinke, Esq.
Facsimile: (415) 391.8269


(b) All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.
 
(c) Any entity may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.
 
8.6 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.
 
8.7 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
8.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Operative Agreements shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Operative Agreements (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Operative
Agreements), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Operative Agreements, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
- 27 -

--------------------------------------------------------------------------------


8.9 Amendments. Any term of this Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchasers holding a majority in interest
of the Securities then outstanding, so long as such consenting Purchasers
include each Qualified Purchaser who then holds at least $250,000 of the Shares
originally purchased pursuant to this Agreement or Warrant Shares exercisable
under such Qualified Purchaser’s Warrant (or any combination thereof)
(collectively, the “Purchasers Consent”). Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Purchaser that does not directly or
indirectly affect the rights of other Purchasers may be given by such Purchaser
to which such waiver or consent relates without the consent of a majority in
interest of the Securities then outstanding and of the Purchasers Consent;
provided, however, that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
8.10 Exculpation. Each Purchaser acknowledges that it is not relying upon any
Person, entity or corporation, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser hereunder.
Nothing contained herein, and no action taken by any Purchaser pursuant hereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereunder. Each Purchaser shall be
entitled to independently protect and enforce its rights hereunder, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of this Agreement. The
Company has elected to provide all Purchasers with the same terms and forms of
Operative Agreements for the convenience of the Company and not because it was
required or requested to do so by the Purchasers. Each Purchaser agrees that no
Purchaser nor the respective controlling Persons, officers, directors, partners,
agents, or employees of any Purchaser shall be liable to any other Purchaser for
any action heretofore or hereafter taken or omitted to be taken by any of them
in connection with the Securities or the Operative Agreements.
 
- 28 -

--------------------------------------------------------------------------------


8.11 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Purchaser (other than by merger or sale of substantially
all of its assets). Any Purchaser may assign any or all of its rights under this
Agreement (subject to any limitations set forth in the Registration Rights
Agreement) to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Operative Agreements
that apply to the “Purchasers”.
 
8.12 Survival. The respective representations and warranties given by the
parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein for a period of three years, without regard to
any investigation made by any party.
 
8.13 Counterpart. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
8.14 Entire Agreement. This Agreement, the Warrants and the Registration Rights
Agreement constitute the entire agreement between the parties hereto respecting
the subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral. No modification, alteration, waiver or change
in any of the terms of this Agreement shall be valid or binding upon the parties
hereto unless made in writing and duly executed by the Company and the
Purchasers.
 
8.15 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 7.6.
 
- 29 -

--------------------------------------------------------------------------------


8.16 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
8.17 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Operative
Agreements. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Operative Agreements and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
8.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Operative Agreements is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
8.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Operative Agreements
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Operative Agreements or any amendments hereto.
 
[Signature Page to Follow]
 
- 30 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Warrant and Common
Stock Purchase Agreement as of the day and year first above written.
 
PROTALEX, INC.
 


By: _________________________
Name:
Title:
 
THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED AS OF THE CLOSING
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS WARRANT AND COMMON STOCK
PURCHASE AGREEMENT.
 
- 31 -

--------------------------------------------------------------------------------


Exhibit A
 
SCHEDULE OF PURCHASERS
 
Purchaser Name and Address
Number of Shares to be Purchased
Aggregate Purchase Price
                                                                 



- 32 -

--------------------------------------------------------------------------------


Exhibit B
 
FORM OF WARRANT
 
- 33 -

--------------------------------------------------------------------------------


Exhibit C
 
See attachment to Subscription Agreement.
 
- 34 -

--------------------------------------------------------------------------------


Appendix I


INVESTOR QUESTIONNAIRE


See attachment to Subscription Agreement.


- 35 -

--------------------------------------------------------------------------------

